8 F.3d 817
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.ARTHUR S. CURTIS, Petitioner-Appellant,v.Commissioner of Internal Revenue, Respondent-Appellee.
No. 92-2060.
United States Court of Appeals,Fourth Circuit.
Submitted:  December 18, 1992.Decided:  October 19, 1993.

Appeal from the United States Tax Court.  (Tax Ct., 90-8583)
Arthur S. Curtis, Appellant Pro Se.
Steven Wesley Parks, Gary R. Allen, Linda E. Mosakowski, United States Department of Justice, for Appellee.
U.S.T.C.
DISMISSED
Before WIDENER, HALL, and PHILLIPS, Circuit Judges.
OPINION
PER CURIAM:


1
Arthur S. Curtis appeals from the tax court's orders (1) denying his request for reimbursement of litigation expenses incurred in connection with a dispute over the Commissioner's deficiency assessments for tax years 1986 and 1987, and (2) denying his motion to vacate the tax court's decision.  Curtis elected to have this case heard as a "small tax case" under 26 U.S.C. § 7463 (1988), which provides that decisions in these cases "shall not be reviewed in any other court and shall not be treated as a precedent for any other case."  26 U.S.C. § 7463(b).  Therefore, we grant the Commissioner's Motion to Dismiss Appeal for Lack of Jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED